March 13, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                         KRYSTALYN HARRISON, Appellant

NO. 14-11-00403-CV                         V.

   LUKE HARRISON, JAMES ALLEN GARNER, AND VICKIE ANN GARNER,
                                   Appellees
                             ____________________
     This cause, an appeal from the judgment in favor of appellees, Luke Harrison,
James Allen Garner, and Vickie Ann Garner, signed February 10, 2011, was heard on the
transcript of the record. We have inspected the record and find error in the judgment.
We therefore order the judgment of the court below REVERSED and REMAND the
cause for proceedings in accordance with the court’s opinion.

      We order appellees, Luke Harrison, James Allen Garner, and Vickie Ann Garner,
jointly and severally, to pay all costs incurred in this appeal. We further order this
decision certified below for observance.